DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1, filed 05/07/2019, is presented for examination as the only claim filed.

This Office action is Non-Final.

Foreign Priority

An interim copy of the Foreign Priority Documents was filed with the application on 05/07/2019. Official copies have not yet been filed to satisfy the requirements of 35 U.S.C. §119(a)-(d).

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under AIA  35 U.S.C. §103 as being unpatentable Rugg, et al., US 2012/0254154 in view of Ganai, US 2013/0332910.

	As to claim 1, the combination of Rugg and Ganai teaches a method for avoiding file deadlock during concurrent access of a sqlite database,

Ganai ¶¶8-12 teaches a system to avoid deadlocks in SQLite databases by identifying potential livelocks and deadlocks.

comprising the following steps:

S1: in a software design stage, respectively classifying different requirement types of reading operation and writing operation

Rugg ¶¶170-171 teach analysis/classification of SELECT queries (types of read operations) and more complex SQL constructs, like types of write operations and other Input/Output operations such as aggregation.

of the sqlite database of the software,

Ganai ¶71 teaches SQLite as a complete SQL database.

and designing corresponding multiple sqlite databases according to the different reading and writing operation types;

Rugg ¶¶184-207 and Rugg Fig. 8 & Fig. 9 teach design, creation, relocation and resizing of databases in nodegroups to accommodate tables efficient for respective SQL operations (read, write, other); Rugg ¶10 teaches Nodes are an abstraction consisting of a collection of software programs that execute on one or more virtual or physical machines; Rugg ¶¶3-9 teach background of data growth and ”Shared Nothing”… SN architectures [that] minimize interference by minimizing resource sharing and contention.
Rugg ¶¶61-65 teach relational and non-relational databases, suggesting sqlite to a person skilled in database design.
Rugg Fig. 1 & Fig. 2 illustrate multiple databases managed by an “Elastic Parallel Database Management System (EPDBMS).”

S2: in the software design stage, respectively classifying all the data tables used in the software according to the different reading and writing operation types and placing them in the corresponding multiple sqlite databases of step S1;

Rugg Fig. 6 & ¶¶115-136 teach stages of dynamic table design, creation, placement, and relocation, based on classification of SQL database join operations (read, write, other).

S3: in a coding implementation stage of the software, adding a logic module for the unified operation of the sqlite database, and automatically directing all the reading and writing operations of the sqlite database of the software to the corresponding multiple sqlite database files of step S1 by the logic module, to finally unify multiple different physical sqlite databases to one sqlite database at a logical aspect.

Rugg ¶¶59-60 teach an “Elastic Parallel Database Management System (EPDBMS)” as a logic module with a controller node directing all the reading and writing operations of the component databases. Please see also Fig. 2.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Rugg and Ganai before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary, the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results. 
Both references address similar problems of inefficiency resulting from conflicts of resource dependence. Ganai detects inefficiency from concurrency bottlenecks, i.e., deadlocks in shared resources. Rugg dynamically redesigns and redistributes data, partitioning to remediate detected inefficiencies in shared resources.
One would have been motivated to resolve Ganai’s detected sqlite concurrency deadlocks with Rugg’s methods of redistributing databases and tables across virtual nodes because “Shared Nothing” SN architectures minimize interference by minimizing resource sharing and contention (Rugg ¶9). 
Rugg ¶8 further teaches: Partitioning allows multiple processors to scan large relations in parallel without needing any exotic I/O devices. Such architectures were pioneered by Teradata in the late seventies, by Netezza in the 2000's, and by several research projects. The examiner takes Official Notice that smaller devices with multicore processors and databases such as sqlite have proliferated in the 21st Century. So apparently computer architecture evolution from the 20th Century is repeating itself as commercial interests are motivated to obtain the benefits of old technology for data distribution and partitioning when it is applied to solve similar problems on newer platforms.

Examiner’s Note Regarding Laws of Motivation to Combine Prior Art

The examiner notes the following rulings and regulations in considering the claims and prior art references.

MPEP §2143(I)(G), “Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill … To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention,” states:

The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.

More recently, Fleming v. Cirrus Design Corp., 21-1561, slip op. at 13 (Fed. Cir., 3/10/2022)1 states:

That the proposed combination …— rather than one of the individual references—discloses the disputed claim limitations does not defeat the Board’s conclusion of obviousness. In this case, it is sufficient that a person of ordinary skill in the art would have been motivated to combine the prior art in a way such that the combination discloses the claim limitations. See Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–22 (2007)).

When considering obviousness of a claimed invention, the Supreme Court has emphasized that the “person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421. Since KSR, we have explained that it is appropriate to consider the knowledge, creativity, and common sense of a skilled artisan in an obviousness determination. Randall Mfg., 733 F.3d at 1362. While we have cautioned against the misuse of these Arendi, 832 F.3d at 1362—we have continued to approach the obviousness inquiry with the flexibility required by KSR. See id. at 1361 (“[W]e do consider common sense, common wisdom, and common knowledge in analyzing obviousness.”).

Prior Art Made of Record

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference titles generally indicate relevance.

Lorie; Raymond A. et al., US 5280612 A, Multiple version database concurrency control system, filed: 11/26/1991; Lorie cols. 1-4, “Background of the Invention” list numerous industry and academic publications from the 1970’s and 1980’s addressing database concurrency problems such as deadlock with read and write operations. Many of these references were printed but are not readily available 30 to 40 years later via downloadable cost-free copies. Nonetheless, their teachings are found dispersed throughout subsequent disclosures such as Lorie, as Judge Learned Hand once remarked:

“…the inventor must accept the position of a mythically omniscient worker in his chosen field. As the arts proliferate with prodigious fecundity, his lot is an increasingly hard one.” Merit Mfg. Co. v. Hero Mfg. Co., 185 F.2d 350, 352 (2d Cir. 1950).

	Leung; Kin K., US 5937343 A, Method and system for updating replicated databases in a telecommunication network system, filed: 09/13/1994; Leung col 4:59-5:14 teaches a method for avoiding locks.

	Tomoda; Masanori, US 5706511 A, Data base system and load distribution control method, filed: 03/15/1995.

	Breitbart; Yuri et al., US 5864851 A, Method and system for managing replicated data with enhanced consistency and concurrency, filed: 04/14/1997.

	Waddington; William H. et al., US 6041384 A, Method for managing shared resources in a multiprocessing computer system, filed: 05/30/1997.

	Doole; Douglas J. et al., US 6230206 B1, System for internode deadlock avoidance in parallel database system using as overflow buffer a temporary table storage allocated to the parallel database application program being executed, filed: 11/02/1998.

et al., US 20040064439 A1, Computer method and system for concurrency control using dynamic serialization ordering, filed: 09/02/2003 (Hinshaw ¶13 teaches Multi-versioning concurrency control (MVCC) utilizes cloned copies of a requested resource. Different copies could be given to different transactions to resolve some types of resource conflicts without waiting … allow readers and writers to access the same resources concurrently … avoid lock overhead).

	Chan; Wilson, US 20060206901 A1, Method and system for deadlock detection in a distributed environment, filed: 03/08/2005.

	Ferguson; Gregory Paul et al., US 20110029498 A1, System and Method for Subunit Operations in a Database, filed: 07/09/2010; Ferguson ¶32 teaches replication to improve data availability: The database load balancer 26 is used to virtualize the plurality of database servers into one distributed database 25. The distributed database 25 contains one or more database servers 20, but appears to be one database environment to the applications/servers that are sending transaction requests 29. The database load balancer 26 maintains connections 32 to the multiple database servers 20, where each database engine 22 is used to store identical data records upon the respective database storages 24.

	Wong; Hinkmond, US 20120101993 A1, ON-DEVICE DATABASE SERVICE FOR MOBILE DEVICE, filed: 10/21/2010.

	Kimura; Hideaki et al., US 20140040219 A1, METHODS AND SYSTEMS FOR A DEADLOCK RESOLUTION ENGINE, filed: 07/31/2012.

	Hsieh; Wilson Cheng-Yi et al., US 10037346 B1, Time reservations for ensuring consistent reads in a distributed database without logging, filed: 10/26/2012.

	Chan; Wilson et al., US 20130111089 A1, Time Limited Lock Ownership, filed: 12/20/2012.

	BRADY; Thomas et al., US 20130326058 A1, System and Method for Seamless Horizontal Scaling using Logical Scalable Units, filed: 05/28/2013; Brady ¶103 teaches scalability using elastic database design and replicated databases for processing failures such as deadlocks; Brady Fig. 7 Routing layer presents a single logical view to the environment.

	Biewald; Lars-Eric et al., US 20150106140 A1, ZERO DOWNTIME MAINTENANCE WITH MAXIMUM BUSINESS FUNCTIONALITY, filed: 10/16/2013.

et al., US 20140214894 A1, ADVANCEMENTS IN DATA DISTRIBUTION METHODS AND REFERENTIAL INTEGRITY, filed: 01/08/2014.

	Chang; Allen et al., US 20150112956 A1, TRANSACTION PROTOCOL FOR READING DATABASE VALUES, filed: 12/23/2014.

	MECOZZI; CATIA et al., US 20180121489 A1, MANAGEMENT OF A DATABASE WITH RELOCATION OF DATA UNITS THEREOF, filed: 11/03/2016; Mecozzi ¶¶15-22 and Figs. 1A-1D disclose classifying performance and availability criteria for relocating data units such as tables based on monitored thresholds “such as minimum free processing power, minimum free mass memory space, minimum free working memory space, maximum average processing time, minimum I/O rate.” These metrics would suggest to a person having ordinary skill in the art that transaction loads with read and write deadlock potential would also be monitored. Mecozzi ¶43-45 teaches a “proposed relocation of the data units” to improve performance; Mecozzi ¶46 teaches “Naturally, in order to satisfy local and specific requirements, a person skilled in the art may apply many logical and/or physical modifications and alterations to the present disclosure.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/


/AMRESH SINGH/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fleming v. Cirrus Design Corp., 21-1561, slip op. at 13 (Fed. Cir., 3/10/2022) is archived at https://web.archive.org/web/20220310161037/https://cafc.uscourts.gov/opinions-orders/21-1561.OPINION.3-10-2022_1919730.pdf